The opinion of the Coart was delivered by
McEnery, J.
The indictment against defendant charges him with having, on the 24th day of December, 1887, in the parish of Caddo, feloniously stolen “some bottled beer, valued at two dollars and fifty cents, the property of Bovida & Jurggler.” This is all the description and designation of the stolen property. It is insufficient. A minute and detailed description of the property stolen is not required, but there must be such a description, numerically and specifically, as to individualize the property wit|i legal certainty so that the jury can determine whether the property proved to have been stolen is the same as that described in the indictment, thus enabling the defendant, in case of acquittal or conviction, to plead the same to a subsequent indictment relating to the same property.
The defect in the indictment being one of substance, the motion in arrest of judgment was properly sustained. 10 Ann. 30; 30 Ann., p. 1242; 21 Ann. p. 442.
Judgment affirmed.